

Exhibit 10.1


(English Translation)


May 11, 2007



 
The Transferor:
LI Yi




 
The Transferee:
CHINA SAFETECH HOLDINGS LIMITED




 
Party C:
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.





 
 
Equity Transfer Agreement
of
All Issued Shares
of
Link Billion Investment Limited
 




--------------------------------------------------------------------------------




This Equity Transfer Agreement (the “Agreement”) is entered into by and among
the following parties on May 11, 2007:


(1)
LI Yi whose address is Flat 616, Sheung Tsan House, Sheung Tak Estate, Tseung
Kwan O, Kowloon, Hong Kong (hereinafter referred to as “Transferor”);



(2)
CHINA SAFETECH HOLDINGS LIMITED, a company incorporated in British Virgin
Islands, whose address is F13, Press Plaza, Shennan Avenue Special Zone, Futian
District, Shenzhen (hereinafter referred to as “Transferee”);



(3)
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC., a company incorporated in
Delaware, United States, whose address is F13, Press Plaza, Shennan Avenue
Special Zone, Futian District, Shenzhen (hereinafter referred to as “Party C”);




 
The Transferor, the Transferee and Party C above shall be individually referred
to as a “Party” and collectively referred to as the “Parties”.

 
WHEREAS
LINK BILLION INVESTMENTS LIMITED, a limited liability company legally organized
and validly existing under the Company Ordinance of Hong Kong, whose information
is listed as Exhibit I (hereinafter referred to as “Link Billion”), and whose
all issued shares are beneficially held by the Transferor.



WHEREAS
Link Billion invests and establishes HiEasy Electronic Technology Development
Co., Ltd., a wholly foreign owned company legally organized and validly existing
under the laws of People’s Republic of China, whose information is listed as
Exhibit III (hereinafter referred to as “HiEasy”), and whose all shares are
beneficially held by Link Billion.



WHEREAS
The Transferee desires to purchase from the Transferor and the Transferor
desires to transfer to the Transferee 100% issued shares of Link Billion. Upon
completion of the transfer under this Agreement, the Transferee shall indirectly
and fully acquire 100% shares and control power of HiEasy.



WHEREAS
The Transferor and the Transferee have entered into Letter of Intent of Share
Transfer (hereinafter referred to as “Letter of Intent”) on October 9, 2006.



NOW, THEREFORE, the Parties hereby agree as follows:



--------------------------------------------------------------------------------




Article 1 Definitions


1.1
Unless otherwise defined in this Agreement, the following terms shall have the
meanings indicated as follow:




 
“Company Ordinance”
means Chapter 32 Company Ordinance of the laws of Hong Kong;




 
“Shares for Transfer”
means 10,000 common share of Link Billion owned by the Transferor to be
transferred from the Transferor to the Transferee under this Agreement,
constituting 100% issued and outstanding stock of Link Billion (for details
please refer to Exhibit II - Part A);




 
“Share Transfer”
means 100% issued shares of Link Billion to be transferred from the Transferor
to the Transferee under Article 2.1 hereof;




 
“Balance”
shall have the meaning as provided in Article 3.2.1(2);




 
“Total Transfer Price”
means total price paid to the Transferor by the Transferee under Article 3.1
hereof;




 
“Closing Date”
May 11, 2007;




 
“Accounts of Link Billion”
means management and financial statements of Link Billion as of December 31,
2007, the copies of which are attached as Exhibit A hereof;




 
“HiEasy Accounts”
means financial statements of HiEasy as of December 31, 2007 verified by PRC
auditors, the copies of which are attached as Exhibit B hereof;




 
“Business Day and Working Hours”
means the days when banks in Hong Kong normally provide general bank services
(excluding Saturday, Sunday and other Hong Kong public holidays) and general
working hours;




 
“PRC”
means People’s Republic of China;




 
“Hong Kong”
means Hong Kong Special Administrative Region of PRC;

 
2

--------------------------------------------------------------------------------


 

 
“HKD”
means legal currency of Hong Kong;




 
“USD”
means legal currency of United States;




 
“RMB”
means legal currency of PRC.



1.2
In this Agreement:




 
(i)
Any rule or law involved herein shall include any and all amendments,
supplements or reenactments hereof from time to time;




 
(ii)
Words and terms contained in Companies Ordinance shall be interpreted according
to definitions stipulated in Companies Ordinance except as otherwise defined or
stated in this Agreement, however, any amendment or change to Companies
Ordinance shall be excluded which is not enforced before or on the date to
execute this Agreement.




 
(iii)
Single word also includes plural meaning; word referred to any gender also
includes the other gender and neuter, word referred to person also includes
groups (legal person or non-legal person) and (under every circumstance), vice
versa;




 
(iv)
Hereabove mentioned the parties, descriptions, exhibits, appendices and terms
and conditions shall be respectively referred to the parties, descriptions,
exhibits, appendices and terms and conditions hereof; and




 
(v)
The headings and table of contents in this Agreement are provided for reference
only and will not affect its construction or interpretation.



Article 2 Share Transfer


2.1
As per stipulations in this Agreement, the Transferor, as the owner of all
issued and outstanding shares of Link Billion (for more details please refer to
Part A, Exhibit II), will transfer such Shares for Transfer to the Transferee
(for more details please refer to Part B, Exhibit II). After such transfer, the
Transferee will own 100% issued and outstanding shares of Link Billion.



2.2
Upon the completion of transaction hereunder, Shares for Transfer shall not be
attached with any mortgage, lien or property encumbrances of any form, and
Shares for Transfer shall be transferred with all rights attached or accumulated
thereto, including all dividends, profits, the investment in HiEasy by Link
Billion and relevant benefits accumulated and distributed from the completion
date.



3

--------------------------------------------------------------------------------




Article 3 Transfer Price


3.1
Transfer Price




 
The Transferor and the Transferee agree, the Transferor shall transfer to the
Transferee Shares for Transfer. In return, the Transferee shall pay to the
Transferor Total Transfer Price of RMB80,000,000, consisting of RMB 40,000,000
in cash and shares of Party C with the value of RMB 40,000,000.



3.2
Method of Payment




 
3.2.1
The Transferee shall pay the Total Transfer Price to the Transferor as follows:

 

 
(1)
The Transferee has paid to the Transferor RMB32,292,750 before the Closing Date.




 
(2)
The Transferee shall pay the remaining price of RMB7,707,250 (“Balance”) upon
the execution of this Agreement.




 
(3)
The Transferee (through its parent company, Party C) shall issue restricted
shares equal to RMB40,000,000 to the Transferor or its designees within ninety
days after the execution date of this Agreement, and the share value shall be
calculated based on the average closing price (USD6.4015/share) of twenty
trading days before October 9, 2006, which means that the Transferee shall issue
811,804 shares to the Transferor. The Transferor shall pledge certain shares to
the Transferee as provided under Article 5.2 hereof.




 
3.2.2
The Transferee shall remit the Balance to the following bank accounts designated
by the Transferor:



USD Account
Account Name:
Account No.:
Bank:
Address of the bank:
SWIFT:
 
4

--------------------------------------------------------------------------------


 


3.3
Exchange Rate




 
Cash of the total transfer price shall be paid by the Transferee to the
Transferor in USD. Exchange Rate of RMB against USD shall be 1:7.76971.



Article 4 Closing


4.1
The Share Transfer shall be completed on the Closing Date at the place
stipulated by both parties in accordance with Exhibit V.



4.2
Terms and conditions to be performed hereof shall remain in force after the
Closing Date.

 
4.3
From the Closing Date, debts and credits and all risks of Link Billion and
HiEasy shall be promptly borne by the Transferee (except otherwise undertaken by
the Transferor in Exhibit IV).



4.4
From the Closing Date, the Transferee shall have the right to consolidate
profits of Link Billion and HiEasy with the Transferee group. At the meantime,
the Transferee shall have the right to appoint manager or financial person, or
authorize to appoint existing personnel of Link Billion and HiEasy to take
charge of management and operation of Link Billion and HiEasy as well as all
files, materials, financial documents and so on. The Transferor shall not enjoy
any right and/or interest as shareholder of Link Billion and HiEasy from the
Closing Date because of such Share Transfer, provided that all relevant
obligations shall be borne by the Transferor under law and this Agreement.



Article 5 Warrants, Representations and Covenants of the Transferor


5.1
In addition to the information disclosed in this Agreement, the Transferor shall
warrant, represent and covenant to the Transferee under terms and conditions
stipulated in Exhibit IV, which also constitute the base for the Transferee to
accept such shares for transfer.



5.2
The Transferor covenants that the Transferee’s profits after tax in 2007 audited
by US Auditors shall reach three levels: RMB6,000,000, RMB8,000,000 and
RMB10,000,000. If profits after tax reach RMB6,000,000, the Transferee shall
release shares pledge of the Transferor equivalent to RMB5,000,000; if Link
Billion and HiEasy reach profits after tax of RMB8,000,000, the Transferee shall
release shares pledge of the Transferor equivalent to RMB7,000,000; and if Link
Billion and HiEasy reach profits after tax of RMB10,000,000, the Transferee
shall release shares pledge of the Transferor equivalent to RMB10,000,000. The
Transferor also covenants that the Transferor’s profits after tax in 2008 which
are audited by US Auditors shall reach three levels: RMB11,000,000,
RMB13,000,000, and RMB15,000,000. If Link Billion and HiEasy reach profits after
tax of RMB11,000,000, the Transferee shall release shares pledge of the
Transferor equivalent to RMB7,500,000; if Link Billion and HiEasy reach profits
after tax of RMB13,000,000, the Transferee shall release shares pledge of the
Transferor equivalent to RMB10,000,000; and if Link Billion and HiEasy reach
profits after tax of RMB15,000,000, the Transferee shall release shares pledge
of the Transferor equivalent to RMB15,000,000.

 
5

--------------------------------------------------------------------------------




Article 6 Warrants, Representations and Covenants of the Transferee and Party C


6.1
The Transferee covenants to keep the organization structure of Link Billion and
HiEasy after the Share Transfer, expand its brand influence, fully support
business development of Link Billion and HiEasy. The Transferee shall also
provide financial support as required by business.



6.2
The Transferee undertakes that existing employees of Link Billion and HiEasy
shall remain employed given that they are willing to stay and their stay will
not impede development of companies after Share Transfer; arrangement of senior
management and technical staff and the operation rights and benefits of such
persons shall be governed by separate agreements to be entered after the Share
Transfer. In addition, the Transferee covenants that benefits of such persons
shall not be lower than their previous benefits.



6.3
The Transferee shall provide appropriate operation funds to Link Billion and
HiEasy in order to support the Transferor to realize profits after tax for 2007
and 2008, dates and amounts of providing such funds shall be otherwise
stipulated.



6.4
Party C shall file relevant reports with the U.S. Securities and Exchange
Committee (“SEC”) according to law and issue shares to the Transferor under
Article 3.2.1(3) hereof after the execution of this Agreement.



Article 7 Governing Law


This Agreement shall be governed and construed by rules and laws of Hong Kong.


Article 8 Settlement of Disputes and Agent of Receiving Legal Procedure
Documents


8.1
Any dispute arising out of or relating to this Agreement, shall be settled by
friendly negotiation and discussion. If no agreement is reached through friendly
negotiation and discussion, such dispute shall be finally arbitrated by Hong
Kong International Arbitration Center(HKIAC) in accordance with HKIAC
Arbitration Rules then in effect. Unless otherwise provided in the arbitration
rules of HKIAC then in effect, the arbitration shall be the sole and exclusive
method and procedure of any dispute arising out of or relating to this
Agreement.



8.2
The Parties to this Agreement agree that unless not permitted by the applicable
laws and rules, the arbitration terms hereto shall be interpreted as and
constitute the currently effective arbitration agreement in writing with legal
effect, and shall be granted with such effect. The Parties to this Agreement
hereby expressly waive any right of possibly requested local administrative,
judicial or alternative dispute settlement methods, as the conditions of any
settlement procedure which arising our of this Agreement.

 
6

--------------------------------------------------------------------------------


 
8.3
The Parties to this Agreement expressly represent that the award made according
to Article 8 hereof shall be final award binding upon the Parties. In addition,
the Parties to this Agreement hereby waive the right to appeal the award made
according to Article 8 hereof. The Article 8 shall constitute the most
comprehensive exclusive agreement to the extent permitted by the applicable
laws.



8.4
(1)
The Transferee irrevocably entrusts BOYU ENTERPRISE CONSULTING CO., LIMITED,
whose address is Unit B1, 9/F, Loyong Court Commercial Building, 212-220
Lockhart Road, Wanchai, Hong Kong (“Agent”), to receive legal procedure
documents and to be on behalf of the Transferee to receive claims arising out of
or relevant to the Agreement or the legal procedures in Hong Kong (including but
not limited to, claims for reimbursement, summons, arbitration application and
arbitration award) (“Legal Procedure Documents”).




 
(2)
Transferee undertakes to consecutively entrust the Agent as the agent of
receiving Legal Procedure Documents, in order to on behalf of the Transferee
receive Legal Procedure Documents in Hong Kong and immediately notify the
Transferor in writing if the Agent or its address is modified.




 
(3)
The Transferee agrees and confirms that Legal Procedure Documents which have
been sent to its Agent shall be deemed as having been sent to any Transferee.



Article 9 Liabilities for Breach of Contract


9.1
If any statement or warrants made by any Party in this Agreement is untrue or
false, it shall be deemed as breach of contract by the Party.



9.2
Any Party to this Agreement changes minds on purpose and cause the failure of
the share transfer, it shall be deemed as breach of contract by the Party.



9.3
The breaching party shall, in addition to performance of other obligations under
this Agreement, compensate the observant party all losses, damages, expenses
suffered by the observant party due to breach of contract caused by breaching
party.



9.4
If the Transferor changes minds on purpose and cause that the shares can not be
transferred to the Transferee or the shares is forfeited after transfer, the
Transferee shall have the right to terminate the Agreement, and The Transferor
shall return the share transfer price or the shares and assume liabilities under
Article 9.3 of this Agreement.



7

--------------------------------------------------------------------------------




Article 10 Force Majeure and Change of Circumstances


10.1
If any Party to this Agreement can not perform any part or all of the terms
hereto directly or indirectly because of events such as fire, flood, earthquake
or other unforeseeable, unavoidable and/or uncontrollable events, the Party
shall be exempted from liabilities to the extent as affected by force majeure.



10.2
If any Party or Parties lose(s) its/their interests under this Agreement because
of legislation, or administration order or specific administration act of
government, any Party shall have the right to terminate this Agreement and to
restore to the conditions before the execution of this Agreement.



10.3
Any Party affected by force majeure shall deliver the other Party the written
notice regarding the occurrence of force majeure within 12 days after the
occurrence of the force majeure event.



10.4
After the occurrence of force majeure event, the Parties to this Agreement shall
immediately consultant and decide whether to delay the performance of this
Agreement to a day in the future agreed by the Parties or to terminate this
Agreement.



10.5
If any Party delays or unable to perform all or part of the terms of this
Agreement for more than 30 days as a result of force majeure, the other Party
shall have the right to rescind this Agreement, and the Parties shall take all
necessary actions to restore the rights and obligations of all parties to their
respective original positions.



Article 11 Miscellaneous


11.1
This Agreement and its involved relevant documents constitute the full
understanding of the Parties regarding the share transfer, and replace any
previous intention, expression and understanding of the Parties.



11.2
If any term of this Agreement is regarded as illegal, invalid or unenforceable
at any time, the validity, effectiveness and enforceability of other terms of
this Agreement shall not affected or impaired in any way and shall remain the
full validity.



11.3
This Agreement shall bind the Parties and their respective successors and
assignees. The interests of this Agreement shall be assigned to the Parties
hereto and their respective successors and assignees. Without the permission of
the Parties in writing, any Party shall not amend, modify or revise this
Agreement.

 
8

--------------------------------------------------------------------------------


 
11.4
This Agreement shall be effective upon signing.



11.5
Without the permission of the Parties in writing (the relevant permission shall
not be withheld without reasonable reasons), the Parties hereto shall not
transfer any rights or obligations under this Agreement.



11.6
The Parties agree to bear all the cost and expense in respect of the
negotiation, preparation, execution and performance of the Agreement and the
taxes arising from the transfer of Shares for Transfer. The stamp tax and all
other tax and expenses arising out of the transfer of Shares for Transfer
(including but not limited to, arising out of in China or in any other areas),
shall be borne and paid by the Transferor.



11.7
Unless provided and required by laws, regulations, order or judgments by the
competent authorities or courts (including, but not limited to, applicable
regulation of security exchanges), without the previous permission of the other
Party in writing (the relevant permission shall not be withheld without
reasonable reasons), any Party shall not make or distribute any related press
statement or announcement.



11.8
Without the prior permission of the other Party in writing, any Party shall not
disclose the Agreement or any content or material in connection with any
transaction of this Agreement, excluding the following disclosure:




 
(1)
the disclosure is made according to the provisions of applicable laws,
regulations and rules (including, but not limited to, regulations of security
exchanges) or requirements of relevant government authorities or supervision
authorities, or court orders;




 
(2)
the disclosure is made to Link Billion, HiEasy, or its higher competent
authorities or approval and examination authorities, or to contacted bank or
professional consultant of the disclosing Party;




 
(3)
the disclosure is made by the Transferor to the company of its company group or
senior management thereof.

 
11.9
If any term of this Agreement is or becomes illegal, invalid or unenforceable at
any time in any respect, other terms of this Agreement shall not be affected or
impaired.



11.10
Any notice required to be sent under this Agreement shall be sent in writing.
The notice shall be delivered to the following address or fax number or other
address or fax number that the recipient designates according to this Agreement:




 
(1)
The Transferor:
LI Yi
Address: Flat 616, Sheung Tsan House, Sheung Tak Estate, Tseung Kwan O, Kowloon,
Hong Kong
Telephone: (852) 2116 1199
Fax:              (852) 2116 1232

 
9

--------------------------------------------------------------------------------




(2)
The Transferee:
CHINA SAFETECH HOLDINGS LIMITED
Address: Floor 13, Press Plaza, Shennan Avenue Special Zone, Futian District,
Shenzhen
Telephone: (86-755) 8351 0888
Fax:              (86-755) 8351 0815

 
(3)
Party C: 
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.
Address: Floor 13, Press Plaza, Shennan Avenue Special Zone, Futian District,
Shenzhen
Telephone: (86-755) 8351 0888
Fax:              (86-755) 8351 0815



11.11
Any notice can be sent by mail with postage pre-paid, personal delivery, courier
with good reputation or by facsimile, and shall be deemed as delivered at the
following time:




 
(1)
two days (seven days if sending by airmail with postage prepaid) after post (the
date of postmark is the posting date) for those sent by mail with postage
prepaid;




 
(2)
the next business day for those sent by fax;




 
(3)
the receiving time for those sent by courier or personal delivery.



Any notice to the Transferee, when properly delivered to any Transferee, shall
be regarded as delivered to the other Transferee.


11.12
This Agreement shall be written in Chinese in three copies with each Party
holding one copy.

 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the date
first above written and the Parties confirm that the Parties have carefully
reviewed and fully understand all the provisions of the Agreement.


The Transferor
LI Yi
   
Signature: /s/ Li Yi
   
Place of Signature: Shenzhen
   



Witness: PENG Yaoguang


The Transferee


TU Guoshen for and on behalf of
CHINA SAFETECH HOLDINGS
LIMITED 
   
Signature: /s/ Tu Guoshen
Place of Signature: Shenzhen
   
 
Witness: LUO Ganqi
 
Party C
To execute, chop and deliver
TU Guoshen for and on behalf of
CHINA SECURITY &
SURVEILLANCE
TECHNOLOGY, INC.
         
Place of Signature: Shenzhen
 
Witness: LUO Ganqi
   

 
11

--------------------------------------------------------------------------------



Exhibit I
 
Information of Link Billion


Name in Chinese
:
[Chinese Language]
     
Name in English
:
LINK BILLION INVESTMENT LIMITED
     
Place of Registration
:
Hong Kong
     
Registered Address
:
Unit B1, 9/F, Loyong Court Commercial Building, 212- 220 Lockhart Road, Wanchai,
Hong Kong
     
Date of Registration and Establishment : February 26, 2007
     
Company Form
:
Limited Liability Company
     
Registered No.
:
1112061
     
Director
:
LI Yi
     
Company Secretary
:
JPS CONSULTING LIMITED
     
Shares
:
Legally: HKD10,000, divided into 10,000 shares with face value of HKD1.00 per
share
Issued and fully paid: HKD10,000, divided into 10,000 share with face value of
HKD1.00 per share

 
12

--------------------------------------------------------------------------------


 
Exhibit II
 
Part A
 
Information of Share for Transfer


 
 
 
 
 
 
 
 
Percent of
 
Company
 
 
Registered Shareholder
 
 
Quantity of Common Shares
 
 
Face Value Per Share
 
 
issued Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Link Billion
 
 
LI Yi
 
 
10,000
 
 
HKD 1 yuan
 
 
100%
 



Part B


Information of the Recipient of Share for Transfer


The Transferee
Amount of Share to Be Transferred
   
CHINA SAFETECH HOLDINGS LIMITED
10,000

 
13

--------------------------------------------------------------------------------


 
Exhibit III
 
Information of HiEasy


Name
:
HiEasy Electronic Technology Development Co., Ltd.
     
Legal Address
:
No. 618, Luoyu Road, Guanshan Street, Hongshan
District, Wuhan, PRC
     
Enterprise Type
:
Wholly Foreign Owned Enterprise
     
Date of Establishment
:
January 16, 2001
     
Business License No.
:
 
     
Operational Term
:
10 years
     
Total Investment
:
RMB10 million Yuan
     
Registered Capital
:
RMB10 million Yuan
     
Investor
:
LINK BILLION INVESTMENT LIMITED
     
Legal Representative
:
CHEN Yong
     
Directors
:
CHEN Yong, HU Zhixiong, JIN Weizheng
     
Business Scope
:
To research and develop, manufacture, and distribute computer equipments,
electronic products; system integration of electronic products; maintenance
service for cultural office equipments and computers.



14

--------------------------------------------------------------------------------


 
Exhibit IV
 
Representations and Warranties


1.
Link Billion and HiEasy are companies legally established and validly existing
under the laws of their respective places of establishment.



2.
Link Billion and HiEasy have been authorized and qualified to conduct business
within the jurisdiction of their existing businesses.



3.
The operation businesses and their operation of Link Billion and HiEasy have
been materially in compliance with the relevant laws.



4.
Accounts of Link Billion and HiEasy have been properly recorded in accordance
with the account categories and the generally accepted account principles,
standards and laws of their establishment place, which have truly represented
and reflected the status of Link Billion and HiEasy respectively for the fiscal
year or the period ending on the date of the relevant book account.



5.
(a)
Exhibit I has listed all the directors and company secretaries of Link Billion
before the completion of the transaction as of the Closing Date.




 
(b)
Exhibit III has listed the legal representative and all the directors of HiEasy
before the completion of the transaction as of the Closing Date.




 
(c)
There has not been any shareholder resolution adopted to liquidate Link Billion
and HiEasy before the completion of the transaction as of the Closing Date.



6.
The register of shareholders of Link Billion has truly and correctly recorded
the date and the changes of shareholders from the establishment to the
completion date and before the completion of the transition.

 
7.
Any share warrant has not been sent or given to any person in respect of any
share of Link Billion and HiEasy by the Transferor, Link Billion and HiEasy.



8.
(a)
Link Billion has not conducted any business activities other than holding shares
of HiEasy.




 
(b)
Link Billion has HiEasy as its only one subsidiary company. HiEasy has no
subsidiary companies.

 
9
Articles of associations of Link Billion and duplicate of articles of
associations of HiEasy have been delivered to Transferee, which shall be true
and complete.

 
15

--------------------------------------------------------------------------------


 
10
If any thing conflicts or is inconsistent with foregoing warrants before the
closing date, the Transferee agrees to immediately notify the Transferor in
writing.



11.
Link Billion has fully paid the issued shares. HiEasy has fully contributed the
registered capital.



12.
The Transferor shall be the solely and legal beneficial owner of the shares for
transfer. The shares for transfer shall not be imposed of any mortgage, lien or
property encumbrances.



13.
Link Billion owns 100% of shares of HiEasy. Link Billion shall be the solely and
legal beneficial owner of the shares. The shares shall not be imposed of any
mortgage, lien or property encumbrances.



14.
The Transferor shall have the authority to execute the Agreement and can sell
any shares for transfer without any third party’s permission. The Agreement
shall be legally binding on the Transferor.



15.
Except for the ongoing litigations disclosed to the Transferee, Link Billion and
HiEasy have not currently been involved in any material litigation or a party to
any litigation and/or any unexecuted verdict, and have not been subject to any
ongoing material injunction or order.



16.
Up to the Closing Date, all or part of the assets or businesses of Link Billion
and HiEasy have not been entrusted to take over by any person, and there are not
any orders or applications before court or adopted solutions to close down Link
Billion and HiEasy.



17.
Except for debts (including the outstanding tax fees)disclosed by the
Transferor, the Agreement or accounts of Link Billion and HiEasy, Link Billion
and HiEasy shall not have any other debts and/or outstanding tax fees as of the
Closing Date, which shall be assumed by the Transferor (if any).



18.
Except for the information disclosed by the Transferor, the Agreement or
accounts of Link Billion and HiEasy, Link Billion and HiEasy shall not have
other unperformed material contracts.



19.
The net assets in 2006 audited by the US auditor and verified by a third party
appraiser shall be more than RMB 10,000,000, and the net profits shall be no
less than RMB 5,000,000.



20.
The shareholders and the meeting of board of directors according to the Company
Law, have reached a resolution to approve the share transfer for the issue of
the share transfer under the Agreement.



21.
The existing and outstanding legal liabilities of Link Billion and HiEasy before
the Closing Date such as labor compensation disputes, bad debts and losses of
bad assets, debt disputes and/or risks of contingent debts shall be assumed by
the Transferor. For the losses which can be calculated into money, if the net
assets of the target company are less than RMB10,000,000, the Transferor shall
be obliged to make it up to RMB10,000,000.

 
16

--------------------------------------------------------------------------------


 
22.
The Transferor shall be fully responsible for all civil and criminal liabilities
of Link Billion and HiEasy before and on the Closing Date.



23.
The Transferor shall not manipulate any adverse change to the operations of Link
Billion and HiEasy on purpose (excluding the normal operation and force majeure)
as of execution of this Agreement. The Transferor shall immediately inform the
Transferee if there is any thing causing the material change to the operation of
Link Billion and HiEasy.



24.
The Transferor undertakes to continue to be the CEO of Link Billion and HiEasy
for another five years and maintain the stability of Link Billion and HiEasy.



25.
The Transferor undertakes that the Transferor and its direct relatives (parents,
spouse or children) shall not engage in security and protection industry or
operation in similar industry in five years.

 
17

--------------------------------------------------------------------------------


 
Exhibit V
 
Provisions for the Closing


1.
Liabilities of the Transferee




 
(i)
The Transferee shall pay the Balance of the total price to the Transferor
according to Article 3.2.1 (2) of the Agreement and submit the proof document of
payment to the Transferor.




 
(ii)
The Transferee shall provide a consent letter executed by two persons to be the
directors of Link Billion and a consent letter executed by two persons to be the
directors of HiEasy.



2.
Liabilities of the Transferor

   

  After the transferor confirms that its bank account under Article 3.2.2 of the
Agreement has received all the payment by the Transferee under Article 3.2.1,
the Transferor shall deliver and arrange the following to the Transferee:




 
(i)
The transfer documents (subject to official execution by the registered
shareholders of Link Billion) and instruments for sale along with shares in
connection with the Shares for Transfer;




 
(ii)
The original copy of resignation executed by two current directors of HiEasy
with stating that there are not any claims against HiEasy;




 
(iii)
All account books, registration certificates, business registration
certificates, articles of association, meeting records, statutory books,
application forms, seals, offset printing, steel seals and all documents
relevant to the company businesses (if any) of Link Billion controlled by the
Transferor;

 
18

--------------------------------------------------------------------------------


 

 
(iv)
The Transferor shall incentive Link Billion and HiEasy to hold a board meeting
to approve (1) the transfer of the Shares for Sale relevant to Link Billion, and
registration after payment of appropriate stamp taxes; (2) appointment of the
persons nominated by the Transferee according to law and who are qualified to be
directors of company under laws as the two new directors of Link Billion and the
two new directors of HiEasy under the written instruction of the Transferee; (3)
after the completion of the foregoing (2), acceptance of resignation of the two
directors of the HiEasy under the above (ii); and (4) suspension and change of
the operation of the bank accounts of Link Billion and HiEasy, and appointment
of the person nominated by the Transferee as the authorized person to execute
the bank accounts of Link Billion and HiEasy under the written instruction of
the Transferee at least before two business days;




 
(v)
The original copy of records of the board meeting held for the issue of the
above (iv) executed and confirmed by the directors of Link Billion and HiEasy;




 
(vi)
The documents controlled by HiEasy (refer to the list of Exhibit C); and




 
(vii)
Legal opinion reports issued by Hong Kong law firms and China law firms.



3.
The Transferor and the Transferee shall make obvious marks on the seals and
enter into the delivery memorandum to present the differences between the new
and the old.



19

--------------------------------------------------------------------------------


 